CUSIP No. 05153N103 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 AURA BIO CORP. (Name of Issuer) Shares of Common Stock, par value $0.001 per share (Title of Class of Securities) 05153N103 (CUSIP Number) HARRY JAMES 2612 -14A Street SW, Suite 301 Calgary, Alberta, Canada T2T 3X8 Telephone No. (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) November 15, 2010 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Section 240.13d-1(e0< 240.13d-1(f) or 240.13d-1(g), check the following box. o The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 8 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act. 1. Names of Reporting Person:Harry James I.R.S. Identification Nos. of above person (entities only): 2.
